El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
I
Las señoras Olga J. Negrón Gaztambide y Olga L. Gaz-tambide Vda. de Negrón presentaron una queja ante el Pro-curador General contra el notario William Feliciano Ruiz. Previa investigación al efecto, el Procurador nos rindió su informe, que en síntesis, refleja que dicho notario otorgó en Ponce la escritura Núm. 76 el 17 de septiembre de 1975, deno-minada Compraventa, y el 6 de junio de 1977 la Núm. 38, so-bre Segregación, Compraventa con Precio Aplazado, Agrupa-ción y Constitución de Hipoteca, y en las mismas figuraban indebidamente las quejosas como mandantes sin haber confe-rido poder o mandamiento alguno. (1) Concluye el Procurador General que tal proceder violó el requerimiento de fe pública notarial.
Requerimos al notario Feliciano Ruiz que compareciera a mostrar causa por la cual no debería ser disciplinado. En su escrito acepta que no pidió prueba del mandato antes de otor-gar las escrituras. Expone una serie de trámites que precedie-ron a las escrituras, tales como consultas ante la Administra-ción de Reglamentos y Permisos (ARPE), reuniones de los integrantes de la sucesión, incluso con las señoras Negrón Gaztambide y Gaztambide Yda. de Negrón, indicativas y con-figurativas de un mandato verbal y acreditativas de un cono-cimiento previo y posterior, susceptible de estimarse como una ratificación. Aduce que su actuación al autorizar las escri-turas antes mencionadas fue de índole incidental, gratuita y de la mejor buena fe. Nos señala que no las redactó y confió plenamente en lo que le manifestaron el mandatario Sr. Luis A. Nazario Negrón y otro de los comparecientes, el Lie. Ne-grón López, en cuanto a la existencia del mandato. Final-*273mente argumenta que no hubo incumplimiento notarial al-guno de su parte y que “sus afirmaciones [en las escrituras] se basa [ron] en las manifestaciones de los comparecientes, avaladas por su conducta anterior y el prestigio de todas las partes envueltas”.
En su réplica el Procurador General recalca la doctrina referente a la figura del mandato, la importancia de la dación de fe, y reitera su posición.
II
En lo pertinente, ambas escrituras, respectivamente, rezan:
-Y de la otra parte: DON LUIS ANGEL NAZARIO NEGRON, casado con doña Gelly María Ortiz Candelario, propietario y vecino de Ponce, Puerto Rico, por sí, y en su carácter de mandatario con facultad bastante para el pre-sente otorgamiento, de los siguientes mandantes .... (Énfa-sis suplido.) Exhibit I.
-De una parte: DON LUIS ANGEL NAZARIO NE-GRON y su esposa DOÑA GELLY MARIA ORTIZ CAN-DELARIO, propietarios y vecinos de Ponce, Puerto Rico, concurriendo ambos por sí, y el primero además en su carác-ter de mandatario con facultad bastante para el presente otorgamiento de los siguientes mandantes .... (Énfasis su-plido.) Exhibit II.
A su vez, los dos instrumentos tenían este mismo lenguaje:
-CONOZCO a los comparecientes y por sus dichos me constan sus circunstancias personales. Me aseguran tener, y a mi juicio tienen la capacidad legal necesaria para este otorgamiento y en su virtud, libre y voluntariamente EXPO-NEN _(Énfasis suplido.) Exhibit I y II.
Lo fluido de este lenguaje, esencial para la disposición del asunto, nos permite formular la verdadera interrogante plan-teada: ¿Cuál es la mejor práctica notarial al autorizarse una escritura cuando comparece ante el notario un mandatario *274sin acreditar documentalmente su capacidad como tal?(2) Para contestarla, es menester reseñar varios de los principios elementales en que se apuntala el notariado. “El notario es un profesional del Derecho que ejerce una función pública para robustecer, con una presunción de verdad, los actos en que in-terviene, para colaborar en la formación correcta del negocio jurídico y para solemnizar y dar forma legal a los negocios jurídicos privados, y de cuya competencia sólo por razones históricas están sustraídos los actos de la llamada jurisdic-ción voluntaria.” (Énfasis suprimido.) E. Giménez-Arnau, Derecho Notarial, Pamplona, Eds. Univ. Navarra, 1976, pág. 52.
Nuestra Ley Notarial sigue esta concepción al preceptuar que el “notario es el único funcionario autorizado para dar fe y autenticidad, conforme a las leyes, a los contratos y demás actos extrajudiciales que ante su presencia se realicen”. 4 L.P.R.A. sec. 1001.
*275El notario ejerce una función clave de inestimable importancia en los negocios jurídicos. Es custodio de la fe pública. Al autorizar un documento presuntivamente da fe pública y asegura que ese documento cumple con todas las formalidades de ley, formal y sustantivamente, que el documento es legal y verdadero, y que se trata de una transacción válida y legítima. La investidura que conlleva la fe pública notarial va acompañada de una presunción controvertible a los actos que ve y oye —vidit et audit— de que lo allí consignado es legal y verdadero. En resumen, la dación de fe está avalada por la confianza de que los hechos jurídicos y circunstancias que acredite fueron percibidos con sus sentidos. A. Neri, Tratado teórico y práctico de derecho notarial, Buenos Aires, Ed. Depalma, 1969, Vol. I, pág. 445 et seq.; J. M. Sanahuja y Soler, Tratado de Derecho Notarial, Barcelona, Ed. Bosch, 1945, T. 1, pág. 15 et seq. Es evidente pues, que la fe pública constituye la espina dorsal del cuerpo notarial.
Fe pública notarial equivale a la necesidad de aceptar por todos los ciudadanos cuanto el Notario autorice y afirme por su propia autoridad, a la cual va unido el conocimiento cien-tífico, y, por lo mismo, verdadero y cierto de lo autenticado y dado por válido y existente. (Énfasis en el original.) J. M. Mengual y Mengual, Elementos de Derecha Notarial, Barcelona, Ed. Bosch, 1933, T. 2, Vol. 2, pág. 117.
Como profesional del Derecho, es deber del notario conocer las leyes, la doctrina, las costumbres y jurisprudencia. Goenaga v. O’Neill de Milán, 85 D.P.R. 170 (1962); P. Malar vet Vega, Notas sobre el derecho notarial puertorriqueño, Ponce, Esc. Der. Univ. Católica, 1968, pág. 53. En el descargo de su encomienda tiene el deber de calificar la capacidad de las partes. Nuevamente Giménez-Arnau nos orienta: “La calificación de la capacidad viene impuesta por la naturaleza y la finalidad del instrumento público: se trata de un requisito que conceptual y lógicamente viene impuesto ab initio para *276conseguir la eficacia del documento y del acto documenta-do.” (3) Giménez-Arnau, op. cit, pág. 527.
El ámbito de la capacidad inextricablemente guarda correspondencia lógica con el consentimiento de los contratantes, sin el cual no hay contrato. La regla general es que su existencia surja con la comparecencia y presencia de la persona ante el notario. La excepción es el mandato o poder. “El contrato celebrado a nombre de otro por quien no tenga su autorización o representación legal será nulo, a no ser que lo ratifique la persona a cuyo nombre se otorgue antes de ser revocado por la otra parte contratante.” Art. 1211, Código Civil, 31 L.P.R.A. see. 3376.
Notamos pues, que en situaciones como la que nos ocupa, es necesario la existencia del mandato como medio para permitir contratar a nombre de otro, a menos que después sus actuaciones sean ratificadas. El análisis que precede apunta hacia una sola conclusión: el deber de todo notario de cerciorarse de la capacidad de las partes, para que de esta manera se cumplan todos los requisitos de los contratos, en particular el consentimiento. De existir un mandato escrito, la mejor práctica es que el notario exija el documento que así lo acredita.
*277hH I — I h-i
Al confrontar las normas expuestas, coincidimos con el notario Feliciano Ruiz en que la dación de fe sobre la capacidad del mandatario Nazario Negrón vertida en los instrumentos no dependía de la existencia escrita del supuesto mandato. Nuestro Código Civil reconoce la validez del mandato verbal.
Sin embargo, no podemos aceptar su tesis totalmente. Son los hechos y circunstancias que percibe el notario con los sentidos lo que sirve de sostén para la dación de fe. En este asunto el lenguaje por él utilizado, al dar fe de la capacidad del señor .Nazario Negrón, como mandatario, no fue lo suficientemente claro. Crea dudas. Tiende a sugerir que el notario tuvo ante sí, o que previa y personalmente conocía, la existencia del mandato. No hizo reservas al respecto ni aclaró prudencialmente la situación. A modo de ejemplo, pudo muy bien haber utilizado el siguiente lenguaje, o uno análogo, descriptivo de su apreciación notarial:
y D . .., comprador, en nombre como apoderado de D ... . (circunstancias personales). Esta representación no la justi-fica de momento dicho señor, aunque afirma tenerla y ase-gura acreditarla donde y cuando fuere menester, sin perjui-cio de que, caso contrario, sea ratificada su actuación y con-firmado este contrato ante y por quien corresponde legal-mente. Yo, el Notario, hago la pertinente advertencia y por conformidad de todos los comparecientes, autorizo el pre-sente instrumento público.
Conozco a los comparecientes y les considero jurídica-mente capacitados —con la salvedad anterior — , según con-curren, para otorgar esta escritura, etc. M. González López, Manual de Práctica Notarial, '3ra ed., Ed. Artes Gráficas Galicia, 1978, pág. 116.
Esta aclaración —que constituye la mejor práctica— hu-biese de su faz acreditado los límites de su intervención res-pecto a la capacidad del señor Nazario Negrón; viabilizando *278así la eficacia de las escrituras. De esa manera los terceros estaban debidamente advertidos sobre este extremo, a la par que el notario descargaba eficaz y plenamente su gestión. Un ilustre comentarista compendia de este modo esa función:
La función del nota/ño se inserta en el mismo tráfico nego-cial, con su labor asesora; se sitúa entre las partes, como ter-cero imparcial, que recoge su voluntad negocial, la traduce jurídicamente, configura, redacta y dota de una presunción de legalidad y de su fe pública al texto por él autorizado, y abarca como obj'etivos, en orden a la seguridad de los otor-gantes, desde el control de su ajustamiento a derecho hasta su correcta redacción jurídica y su autorización que la dota de autenticidad. Es decir, que la actividad del notario no se refiere “sólo a un negocio presente, sino que empieza cuando todavía es futuro, y dependiendo de la voluntad de ellas (de las partes), puede aún moldearse, sustituirse o deshacerse” —como dice Rodríguez Adrados — , en virtud de una activi-dad que no es autorizante, pero que sí es específicamente notarial, en cuanto ligada en los países de derecho latino, indi-solublemente a la actividad documental. J. Vallet De Goyti-solo, La seguridad jurídica en los negocios dispositivos, 13 Rev. Jur. U. I. 37, 47 (1978).
Hemos de aclarar, que en este asunto, no queda excluida la posibilidad de ratificación, pues un acto concluido sin poder es anulable. De ratificarse, se superaría el problema documental aludido, incluso su suficiencia para la eventual entrada de las escrituras al Registro de la Propiedad. Quiñones Quiñones v. Quiñones Irizarry, 91 D.P.R. 225, 279 (1964). Otra vez Gi-ménez-Arnau nos ilustra:
En cierto modo está pendiente de que se acredite la sufi-ciencia y existencia del poder; viene a ser como un negocio jurídico incompleto, por lo menos en cuanto a la forma, ya que la plenitud de efectos sólo se produce con la superposi-ción al documento concluido u otorgado por representación de aquel otro que justifique la capacidad del otorgante para actuar en nombre ajeno. Giménez-Amau, op. cit., pág. 549.
*279No obstante, la incógnita de si el mandato existió o fue ratificado por las quejosas en virtud de los hechos consignados en las declaraciones juradas de varias personas prestadas con posterioridad, al igual que las demás circunstancias aludidas por el notario Feliciano Ruiz, incluso no haberse impugnado judicialmente, es materia que no nos corresponde en esta ins-tancia dilucidar. Esos hechos, de ser menester, deben adjudi-carse ante los tribunales en un proceso distinto. Después de todo, este asunto se origina en la órbita de nuestra jurisdic-ción disciplinaria, no en la judicial. No tenemos que prejuz-garlo'.
HH <¡
Finalmente, el notario Feliciano Ruiz nos indica que no redactó los documentos como tampoco devengó honorarios. También aduce que actuó movido por la amistad que le une a algunas de las partes. Su intervención fue casual. Ambas circunstancias, si bien atemperan, no lo eximen totalmente. Aunque haya autorizado las escrituras a ruegos de sus amigos y sin cobrar honorarios, su responsabilidad, en la dimensión profesional es personal, indivisible e indelegable. In re Laboy, 113 D.P.R. 476, 481 (1982); In re Meléndez Pérez, 104 D.P.R. 770 (1976). Reiteramos que la “notaría es faena de tiempo y paciente integración de todos los elementos documentales, que sufren en su calidad con la festinación y la atracción de los atrechos fáciles”. Empire Life Ins. Co. v. Registrador, 105 D.P.R. 136, 139 (1976).
Ahora bien, hasta que se promovió esta queja, el notario Feliciano Ruiz no había sido objeto de trámite disciplinario alguno. Tiene un historial limpio y de honradez. Goza de excelente reputación profesional. Es obvio qué su intervención fue incidental y de la mejor buena fe. In re Ardín, 75 D.P.R. 496 (1953). Tampoco tenía el beneficio de los pronunciamientos y guías precisas prospectivas que hoy hacemos. In re Meléndez Pérez, supra. En justicia, la sanción no debe tras-*280cender más allá de las angustias e inconvenientes dimanantes del esclarecimiento que ha conllevado este enojoso asunto y las que puedan surgir en el futuro en el foro judicial.

Se dictará la correspondiente sentencia.

El Juez Asociado Señor Rebollo López emitió opinión disi-dente y el Juez Presidente Señor Pons Núñez se inhibió.
—O—

(1) Las quejosas presentaron certificaciones negativas del Registro de Poderes en respaldo de dicha aseveración.


(2) Según el Art. 1600 del Código Civil, el contrato de mandato es aquel contrato mediante el cual “se.obliga una persona a prestar algún servicio o hacer alguna cosa, por cuenta o encargo de otra”. 31 L.P.R.A. see. 4421. Puede ser expreso o tácito. “El expreso puede darse por instrumento pú-blico o privado y aun de palabra. La aceptación puede ser también expresa o tácita, deducida esta última de los actos del mandatario.” (Énfasis su-plido.) Art. 1601, Código Civil, 31 L.P.R.A. see. 4422.
A su amparo y en armonía con el Art. 1232 del Código Civil, 31 L.P.R.A. see. 3453 —preceptivo de cuáles actos y contratos deberán constar en docu-mento público— hemos resuelto que no son nulos los contratos celebrados por mandatarios con poder o autorización verbal. Colón v. El Registrador, 18 D.P.R. 125 (1912); Purcell v. El Registrador de la Propiedad, 14 D.P.R. 752 (1908); Maestre v. El Registrador de la Propiedad, 14 D.P.R. 682 (1908).
En Dávila Vega v. Agrait Vda. de Dávila, resolución de 1 de octubre de 1985, dijimos: “Se ha sostenido que ‘expreso’ no se opone a ‘tácito’. En latín expressus significaba una declaración clara, pero no una declaración formal. En castellano, ‘expreso’ significa claro y patente, pero no exige el uso de ninguna palabra sacramental. Juan Vallet de Goytisolo, Comentarios al Código Civil y Compilaciones Forales, Madrid, Ed. Revista de Derecho Privado, 1982, T. XI, pág. 348.” R-84-24, págs. 25-26.


(3)Se han sugerido varios elementos de importancia para una pru-dente decisión sobre la capacidad de los otorgantes:
“(1) La capacidad de goce del representado.
“(2) La capacidad de ejercicio del representante. La capacidad de obrar del representado en la representación voluntaria habrá sido previa-mente calificada por aquel que autoriza el poder; pero no está obligado el Notario ante el que comparece el representante a aceptar la calificación previa del compañero, si tiene otros elementos de juicio que pueden hacer dudar de la exactitud de la anterior calificación.
“(3) La forma o validez documental del apoderamiento.
“(4) El buen uso del poder, en el sentido no moral, sino estrictamente jurídico, es decir, que el representante obre dentro de los límites y faculta-des que en él se hayan señalado.” E. Giménez-Arnau, Derecho Notarial, Pamplona, Eds. Univ. Navarra, 1976, pág. 551.